Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the remarks entered on 02/10/2021.
Claims 1, 3, 5-10, 12 & 14-17 are pending in the instant application.
Claims 1, 3, 7-10, 12 & 15 are amended.
Claims 2, 4, 11 & 13 are cancelled.
Claims 16-17 are newly added.

Response to Arguments
Applicant's arguments 02/10/2021, page 8, with respect to overcoming the objection of claims 3, 5-6, 12 & 14 have been fully considered and are persuasive. The objection is withdrawn.

Applicant’s arguments filed 02/10/2021, pages 8-10 with respect to the rejection of claims 1, 10 & 15 as being anticipated under 35 U.S.C. § 102(a)(1) have been fully considered and are moot upon further consideration and a new ground(s) of rejection made under 35 U.S.C. 103 as being unpatentable over Seregin et al. (US 2017/0324643 A1) (hereinafter Seregin) in view of Zhao et al. (US 2017/0094313 A1) (hereinafter Zhao), and further in view of Budagavi et al. (US 2012/0287989 A1) (hereinafter Budagavi) as outlined below.


Applicant’s arguments filed 02/10/2021, page 10-11 with respect to the rejection of claims 3, 5-9, 12, 14 & 16-17 under 35 U.S.C. § 103 have been fully considered, but they are not persuasive. 
Applicant relies on the patentability of the claims from which these claims depend to traverse the rejection without prejudice to any further basis for patentability of these claims based on the additional elements recited. 
 Examiner cannot concur with the Applicant because the combination of Seregin, Zhao, and Budagavi disclose independent claims 1, 10 & 15. Thus, claims 3, 5-9, 12, 14 & 16-17 are also rejected for the similar reasons as outlined below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5-10, 12 & 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claims 1 & 14-15, it is unclear how, “wherein based on the last non-zero transform coefficient in the target block being located outside of the target region, the coordinates of the last non-zero transform coefficient are regarded as one of coordinates of the target block in the range of the R+1th to Nth transform coefficients” when it is already established, “wherein the last non-zero transform coefficient is derived from transform coefficients other than the transform coefficients for the target block in the range of the R+1th to Nth transform coefficients.” Specifically, it is unclear how the last non-zero transform coefficient is in the range of R+1th to Nth transform coefficients and also are other than the transform coefficients in the range of R+1th to Nth transform coefficients.
Dependent claims 3, 5-10, 12 & 16-17 fall accordingly.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1, 3, 5-10, 12 & 14-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirements.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claims 1 & 14-15, the amended claim recites, “wherein based on the last non-zero transform coefficient in the target block being located outside of the target region, the coordinates of the last non-zero transform coefficient are regarded as one of coordinates of the target block in the range of the R+1th to Nth transform coefficients.” However, the Applicant’s Specification does not mention nor recite these claim limitations, and the Examiner has found no mentioning of these claim limitations. Therefore the claims are rejected under 35 USC 112(a) for failing to comply with the written description requirement by introducing new matter.
Dependent claims 3, 5-10, 12 & 16-17 fall accordingly.

Regarding claims 16-17, the newly added claims recite, “wherein the information about the location of the last non-zero transform coefficient includes x coordinate information and y coordinate information of the location of the last non-zero transform coefficient, and wherein based on the last non-zero transform coefficient in the target block being located outside of the target region, at least one of an x coordinate of the location of the last non-zero transform coefficient is derived based on 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-6, 9-10, 12 & 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Seregin et al. (US 2017/0324643 A1) (hereinafter Seregin) in view of Zhao et al. (US 2017/0094313 A1) (hereinafter Zhao), and further in view of Budagavi et al. (US 2012/0287989 A1) (hereinafter Budagavi).

Regarding claim 1, Seregin discloses an image information decoding method performed by a decoding apparatus [Abstract, Device for decoding video data], the decoding method comprising:
decoding a non-separable secondary transform (NSST) index from a bitstream, if an NSST is applied to a target block [Paragraph [0154]-[0155], Fig. 4, Decoding unit 70 decodes syntax elements, including NSST indexes];
decoding information about transform coefficients for the target block from the bitstream, based on the decoded NSST index [Paragraph [0092], [0154]-[0159] & [0171]-[0174], Fig. 4, Decoding unit 70 decodes NSST syntax element to determine a value for the secondary transform syntax element forming a binarized value representative of the secondary transform, as information about transform coefficients]; and
generating the transform coefficients for the target block based on the decoded information about the transform coefficients [Paragraph [0171]-[0174], Fig. 4, Decoder 30 determines secondary transform for the block, and inverse-transform transform coefficients of the block using the determined secondary transform (such as NSST)],
wherein the NSST index is decoded prior to the information about the transform coefficients for the target blocks [Paragraph [0092], [0105], [0120], [0154]-[0159] & [0169]-[0174], Fig. 4, Decoding unit 70 decodes NSST syntax element to determine a value for the secondary transform syntax element forming a binarized value representative of the secondary transform, as information about transform coefficients. Additionally, one coefficient flag signaling can be dependent on whether secondary transform NSST is used in a block], 
wherein the information about the transform coefficients for the target block includes information about a location of a last non-zero transform coefficient [Paragraph [0092]-[0097] & [0103], signaling additional syntax elements indicating positions (coordinates) of last non-zero coefficients], and
wherein the information about the location of the last non-zero transform coefficient is related to coordinates of the last non-zero transform coefficient [Paragraph [0092]-[0097] & [0103], signaling additional syntax elements indicating positions (coordinates) of last non-zero coefficients].
However, Seregin does not disclose
wherein based on the NSST index is greater than 0, the transform coefficients for the target block in a range of an R+1th to Nth transform coefficients are determined as 0,
wherein a size of a transform matrix for the NSST is R x N, the N is the square of a length of one side of a target region included in the target block to which the NSST is applied, and the R is smaller than the N, and
wherein the last non-zero transform coefficient is derived from transform coefficients other than the transform coefficients for the target block in the range of the R+1th to Nth transform coefficients,
Zhao teaches wherein based on the NSST index is greater than 0, the transform coefficients for the target block in a range of an R+1th to Nth transform coefficients are determined as 0 [Paragraphs [0113], [0126], [0183] & [0191], wherein ‘0’ specifies that no secondary transform is applied, the zero-out NSST, as NSST index greater than 0, applied such that only the first M (R) coefficients are calculated, and the remaining N-M (R+1th to Nth) coefficients are considered zero],
wherein a size of a transform matrix for the NSST is R x N, the N is the square of a length of one side of a target region included in the target block to which the NSST is applied, and the R is smaller than the N [Paragraph [0190], 4x16 Secondary transform (NSST) is applied to center 4x16 coefficients of a 8x64 block, wherein R=4 and N=16, and 16 is the square of 4, with 4 being smaller than 16], and
wherein the last non-zero transform coefficient is derived from transform coefficients other than the transform coefficients for the target block in the range of the R+1th to Nth transform coefficients [Paragraph [0191], Zero-out NSST applied such that only the first M (R) coefficients are calculated, and the remaining N-M (R+1th to Nth) coefficients are considered zero],
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Seregin to incorporate NSST transform matrix provided in Zhao as above, wherein the use of a non-separable transform as the secondary transform may provide improved transform efficiency (Zhao, Paragraph [0044]).
However, Seregin and Zhao do not explicitly disclose wherein based on the last non-zero transform coefficient in the target block being located outside of the target region, the coordinates of the last non-zero transform coefficient are regarded as one of coordinates of the target block in the range of the R+1th to Nth transform coefficients.
th to Nth transform coefficients [Paragraph [0078]-[0081], Fig. 9, Last nonzero coefficient at position (4, 5), which is outside of 4x16 target region, and is 16th coefficient in range of 5th to 16th transform coefficients in the 1D IDCT outside of 4x16 target region].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Seregin to incorporate inverse transform pruning in Budagavi as above, to determine computations corresponding to a region having only zero values, may be eliminated to reduce computational complexity (Budagavi, Paragraph [0007]).

Regarding claim 3, Seregin, Zhao, and Budagavi disclose the image information decoding method of claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Seregin discloses wherein the information about the transform coefficients for the target block includes: at least one of group flag information indicating whether the non-zero transform coefficient is included in a subgroup of the target block, and information about the R [Paragraph [0191], Zero-out NSST index, as group flag information corresponding to subgroup wherein only the first M (R) coefficients are calculated, and the remaining N-M (R+1th to Nth) coefficients are considered zero].

Regarding claim 5, Seregin, Zhao, and Budagavi disclose the image information decoding method of claim 3, and are analyzed as previously discussed with respect to the claim.
Furthermore, Seregin discloses wherein the group flag information corresponding to the subgroup of the target block comprising only the transform coefficients for the target block in the range of the R+1lh to Nlh transform coefficients is not decoded from the bitstream [Paragraph [0105], When secondary transform such as NSST flag is used, any additional coefficient flag, as group flag information, may not be signaled].

Regarding claim 6, Seregin, Zhao, and Budagavi disclose the image information decoding method of claim 3, and are analyzed as previously discussed with respect to the claim.
Furthermore, Zhao teaches wherein the group flag information corresponding to a subgroup other than a first subgroup, a last subgroup, and the subgroup comprising only the transform coefficients for the target block in the range of the R+1th to Nth transform coefficients among at least one subgroup of the target block is decoded from the bitstream [Paragraph [0191], Zero-out NSST index, as group flag information corresponding to subgroup wherein only the first M (R) coefficients are calculated, and the remaining N-M (R+1th to Nth) coefficients are considered zero].
 (Zhao, Paragraph [0044]).

Regarding claim 9, Seregin, Zhao, and Budagavi disclose the image information decoding method of claim 1, and is analyzed as previously discussed with respect to the claim.
Furthermore, Seregin disclose the method comprising:
applying the NSST to the transform coefficients corresponding to the target region to which the NSST is applied among the derived transform coefficients for the target block [Paragraph [0186]-[0187], Fig. 7, Reverse binarizer 230 reverse binarizes entropy decoded data for secondary transform syntax element (e.g. NSST index), wherein then inverse transform unit 78 may use values for the secondary transform syntax element to perform secondary transform on transform coefficients];
deriving residual samples for the target block by applying a core transform to the transform coefficients for the target block based on the transform coefficient to which the NSST is applied [Paragraph [0186]-[0187], Fig. 7, inverse transform unit 78 may use values for the secondary transform syntax element (NSST index) to perform secondary transform on transform coefficients, and then first transform (DCT/EMT) to reproduce residual block]; and
[Paragraph [0186]-[0188], Fig. 7 Summer 80 combines predicted block and residual block to produce decoded block].

Regarding claim 10, claim 10 is drawn to an image information encoding method having limitations similar to the image information decoding method of using the same as claimed in claim 1 treated in the above rejection. Therefore, method claim 10 corresponds to method claim 1 and is rejected for the same rationale as used above.
Furthermore, Seregin discloses of an image information encoding method [Paragraph [0011] & [0016], method of encoding video data].

Regarding claims 12 & 14, claims (12 & 14) is drawn to an image information encoding method having limitations similar to the image information decoding method of using the same as claimed in claims (3 & 5) treated in the above rejection. Therefore, method claims (12 & 14) correspond to method claims (3 & 5) and are rejected for the same reasons of obviousness as used above.
Furthermore, Seregin discloses of an image information encoding method [Paragraph [0011] & [0016], method of encoding video data].

	Regarding claim 15, claim 15 is drawn to a decoding apparatus using/performing the same decoding method as claimed in claim 1. Therefore decoding apparatus claim 15 corresponds to method claim 1, and is rejected for the same rationale as used above.
[Paragraph [0154], Fig. 4, entropy decoding unit 70]; and 
inverse transformer which inversely transform the derived transform coefficients for the target block, based on the decoded NSST index [Paragraph [0154], [0171]-[0174], Fig. 4, inverse transform unit 78, Decoder 30 determines secondary transform for the block, and inverse-transform transform coefficients of the block using the determined secondary transform (such as NSST)].

Regarding claim 16, Seregin, Zhao, and Budagavi disclose the image information decoding method of claim 1, and is analyzed as previously discussed with respect to the claim.
Furthermore, Budagavi teaches wherein the information about the location of the last non-zero transform coefficient includes x coordinate information and y coordinate information of the location of the last non-zero transform coefficient [Paragraph [0078]-[0081], Fig. 9, Last nonzero coefficient at position (4, 5), which is outside of 4x16 target region, and is 16th coefficient in range of 5th to 16th transform coefficients in the 1D IDCT outside of 4x16 target region], and
wherein based on the last non-zero transform coefficient in the target block being located outside of the target region, at least one of an x coordinate of the location of the last non-zero transform coefficient is derived based on a value the x coordinate information plus 4 or a y coordinate of the of the location of the last non-zero transform coefficient is derived based on a value the y coordinate information plus 4 [Paragraph [0076]-[0081], Fig. 9, Last nonzero coefficient at position (4, 5), wherein X = 4, and is derived from X = zero plus 4].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Seregin to incorporate inverse transform pruning in Budagavi as above, to determine computations corresponding to a region having only zero values, may be eliminated to reduce computational complexity (Budagavi, Paragraph [0007]).

Regarding claim 17, claim 17 is drawn to an image information encoding method having limitations similar to the image information decoding method of using the same as claimed in claim 16 treated in the above rejection. Therefore, method claims 17 corresponds to method claim 16 and is rejected for the same reasons of obviousness as used above.
Furthermore, Seregin discloses of an image information encoding method [Paragraph [0011] & [0016], method of encoding video data].

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Seregin et al. (US 2017/0324643 A1) (hereinafter Seregin), Zhao et al. (US 2017/0094313 A1) (hereinafter Zhao), and Budagavi et al. (US 2012/0287989 A1) (hereinafter Budagavi) in view of Ikai et al. (US 2014/0307801 A1) (hereinafter Ikai).

Regarding claim 7, Seregin, Zhao, and Budagavi disclose the image information decoding method of claim 6, and are analyzed as previously discussed with respect to the claim.
However, neither Seregin nor Zhao disclose the particulars of claim 7.
Ikai teaches wherein if the group flag information decoded from the bitstream indicates 0, all transform coefficients included in the subblock corresponding to the group flag information indicating 0 are each determined as 0 [Paragraph [0505]-[0513], when a sub-block’s sub-block coefficient presence/absence flag signficiant_coeffgroup_flag is 0, all coefficients are zero].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Seregin to incorporate the sub-block coefficient flag provided in Ikai as above, because the presence or absence of transform coefficients is represented for each sub-block, resulting in a significant reduction in the number of coefficient presence/absence flags to be coded/decoded. That is, the context derivation process necessary for the coding/decoding of coefficient presence/absence flags can be reduced, improving the throughput of coding/decoding (Ikai, Paragraph [0514]).

Regarding claim 8, Seregin, Zhao, and Budagavi disclose the image information decoding method of claim 6, and are analyzed as previously discussed with respect to the claim.
However, neither Seregin nor Zhao disclose the particulars of claim 8.
[Paragraph [0505]-[0513], when a sub-block’s sub-block coefficient presence/absence flag signficiant_coeffgroup_flag is 1, coefficient presence coefficients are zero].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Seregin to incorporate the sub-block coefficient flag provided in Ikai as above, because the presence or absence of transform coefficients is represented for each sub-block, resulting in a significant reduction in the number of coefficient presence/absence flags to be coded/decoded. That is, the context derivation process necessary for the coding/decoding of coefficient presence/absence flags can be reduced, improving the throughput of coding/decoding (Ikai, Paragraph [0514]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CHANG whose telephone number is (571)272-5707.  The examiner can normally be reached on M-Sa, 12PM - 10 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/DANIEL CHANG/Examiner, Art Unit 2487